DETAILED ACTION
	Claims 1-13 and 15-18. Claim 1 has been amended and claim 14 was previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al. (WO2016143824) in view of Oh et al. (WO2015108386). U.S. 2018/0030161 is being used as the English translation of ‘824 and U.S. 9,873,663 is being used as the English translation of ‘386.
Takeshita et al. teaches a coating film is formed using a composition containing a liquid crystal compound having a polymerizable group and a chiral agent, and the liquid crystal compound is cholesterically aligned and then immobilized by photopolymerization [0133] which may be performed on a substrate [0529] (claims 11-13) wherein the liquid crystal compound is preferably a rod-like compound [0140] preferably represented by General Formula (X) [0148] such as the following formula I-7):

    PNG
    media_image1.png
    157
    584
    media_image1.png
    Greyscale
 [0193] which is equivalent to a direactive mesogenic compound of instant claim 1, specifically formula DRM of instant claim 2, more specifically formula DRMa1 of instant claim 3 when each P0 is acryl, x is 6, each z is 1, r on the left ring is 0, r on the middle ring is 1 where L is a straight chain alkyl with 1 C atom, r on the right ring is 0, and y 6. Takeshita et al. also teaches in addition to the polymerizable rod-like liquid crystal compound represented by General Formula (X), it is preferable to use at least one compound represented by General Formula (V) in combination [0194] wherein the mixing ratio of the compound represented by General Formula (V) in the mixture of the polymerizable rod-like liquid crystal compound represented by General Formula (X) and the compound represented by represented by General Formula (V) is more preferably 5 to 20% [0199] (claims 6 and 7) and a specific example of General Formula (V) is the following:

    PNG
    media_image2.png
    91
    426
    media_image2.png
    Greyscale
[0200] which is equivalent to a monoreactive mesogenic compound represented by formula MRM of instant claim 4, specifically formula MRM6 of instant claim 5 when P0 is acryl, x is 4, z is 1, r is 1 where L is a straight chain alkyl with 1 C atom, and R0 is an alkoxy with 4 C atoms. Takeshita et al. further teaches the composition further contains a photopolymerization initiator [0020] which is preferably an oxime compound [0383] but does not teach a compound of formula CO-1.
However, the compounds of the present formulae CO-1, as well as their use thereof as a photopolymerization initiator, are well known. Specifically, Oh et al. teaches the following photopolymerization initiator (5):

    PNG
    media_image3.png
    174
    309
    media_image3.png
    Greyscale
 [col 20 line 20] which is equivalent to formula CO-1 of instant claim 1 when L1 is H, R1 and R2 are alkyl, n is 1, L2 is alkyl, and L3 is alkyl. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Takeshita et al. to include other known photopolymerization initiators such as compound (5) of Oh et al. and arrive at the instant claims with a reasonable expectation of success pertaining to known advantages associated with said initiators. The above is a composition, therefore the process of mixing the above compounds is necessarily taught (claim 10).
	With regard to claims 8 and 9, Takeshita et al. teaches the composition may further contain a polymerization inhibitor, an antioxidant, an ultraviolet absorber, a photostabilizer, a color material, metal oxide particles, and the like, within a range that does not deteriorate the optical performance [0135].
	With regard to claims 15-18, Takeshita et al. teaches an imaging device using an infrared sensor of the present invention [0603] which is obtained from using a bandpass filter [0597] made from the laminate comprising the above composition [0585].
Claim 12 recites “obtained from…by a process comprising the steps” which is considered product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim 13 recites “is uniformly aligned” which refers to the function of the polymerizable LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
Response to Arguments
Due to the amendment filed March 18, 2022 of instant claim 1, the 103 rejection over Takeshita as evidenced by Komatsu has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Takeshita is still being used as prior art because it continues to teach a polymerizable LC material comprising di- or multi-reactive mesogenic compounds and photopolymerization initiators.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722